DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 12/11/2020.
Claims 1-30 are pending. Claims 1-2, 9, 13 have been amended. Claim 21-30 has been cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-6, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew et al. (US 20130342564 A1, hereinafter Kinnebrew) in view of Huston et al. (US 20180108172 A1, hereinafter Huston), further in view of Prideaux-Ghee et al. (US 2019/0122435 A1, hereinafter Prideaux-Ghee)

Regarding Claim 13. Kinnebrew teaches a system of one or more AR engines or AR-enabled devices (Kinnebrew, Fig. 3A AR system) comprising: one or more processors configured to execute computer-readable instructions which, when (Kinnebrew, Paragraph [0031], An application may be executing on computing system 12 which interacts with or performs processing for an application executing on one or more processors in the see-through, augmented reality display system)
receive, by one or more processors, an image or video containing real world content (Kinnebrew, Paragraph [0070], “a perspective view of a user 402 sitting in an environment 450. Each object in the environment 450 constitutes a real world object”; “cameras, for recording digital image data such as still images, videos or both, and transmitting the visual recordings to the control circuitry;);  associate, by the one or more processors, perspective information with the image or video as metadata that moves, copies, and transfers with the image or video,  (Kinnebrew, Paragraph [0039], [0047], system including image data or data derived from image data, position data for the sending HMD, e.g. GPS or IR data giving a relative position, and orientation data <read on perspective information>; Paragraph [0047], From these movements, head position, and thus orientation of the display device, may also be determined),  [[wherein the perspective information describes a camera at a first time the camera captured the image or video; ]] associate, by the one or more processors, user-specific metadata with the image or video on a per user basis (Kinnebrew, Paragraph [0041], Such information may be used for example, to update display positions of virtual objects, displaying location based information to a user, and for identifying gestures to indicate one or more controls or actions for an executing application (e.g. game application), wherein the user-specific metadata moves, copies, and transfers with the image or video (Kinnebrew, Paragraph [0039], [0047], system including image data or data derived from image data, position data for the sending HMD, e.g. GPS or IR data giving a relative position, and orientation data <read on perspective information>; Paragraph [0047], From these movements, head position, and thus orientation of the display device, may also be determined)
; [[ produce at a second time, by the one or more processors, user-specific AR content comprising virtual augmentations overlaid onto the image or video based on the perspective information and the user-specific metadata wherein the second time is after the first time.]]
Kinnebrew does not explicitly disclose but Huston teaches wherein the perspective information describes a camera at a first time the camera captured the image or video (Huston, Fig. 12, Paragraph [0028], Date and Time <read on first time> of the image taken from camera); 
associate, by the one or more processors, user-specific metadata with the image or video on a per user basis (Huston, Paragraph [0012], The images and metadata are processed to build a 3D model of the region near a point of interest. A user selects a location and orientation in the 3D model and views the point of interest from the selected location and orientation); 
produce at a second time, by the one or more processors, user-specific AR content comprising virtual augmentations overlaid onto the image or video based on the perspective information and the user-specific metadata (Huston, Paragraph [0040], a user physically attending the event at the plaza can participate by accessing the experience platform 207 and identifying participants in the event using augmented reality and/or object related content)
Huston and Kinnebrew are analogous since both of them are dealing with displaying image data in the augmented reality environment. Kinnebrew provided a way of creating image data in the augmented reality environment based on the position and orientation data according to per user bases. Huston provided a way of using user-specific metadata to display AR data when multiple users share the same environment in the AR environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user sharing taught by Huston into modified invention of Kinnebrew such that during the composing information to see in the augmented reality environment, system will be able to allowing multiple user to share the same augmented contents which increase functionality of the system.
But the combination does not explicitly disclose wherein the second time is after the first time.
However, Prideaux-Ghee teaches associate, by the one or more processors, perspective information with the image or video as metadata that moves, copies, and transfers with the image or video, wherein the perspective information describes a camera at a first time the camera captured the image or video (Prideaux-Ghee, Paragraph [0007], The location may include a position and an orientation of the device relative to the object for each of multiple frames of the video. The content may include the video augmented with at least some of the information and presented from a perspective of the device; Paragraph [0033], In the example AR system, the 3D graphical model is controlled to track relative movement of the image capture device and the object in stored images or video);
associate, by the one or more processors, user-specific metadata with the image or video on a per user basis, wherein the user-specific metadata moves, copies, and transfers with the image or video (Prideaux-Ghee, Paragraph [0026], at some time after capture and storage, a computing device in the AR system may receive a command from a user or other system to access the image, to replay a video of which the image is part, to obtain information about the object in the image; [0059], selection may include a user-initiated selection, a programmatic selection, or any other type of selection; [0033], In the example AR system, the 3D graphical model is controlled to track relative movement of the image capture device and the object in stored images or video);
produce at a second time, by the one or more processors, user-specific AR content comprising virtual augmentations overlaid onto the image or video based on the perspective information and the user-specific metadata wherein the second time is after the first time (Prideaux-Ghee, Paragraph [0006], the content may include the image augmented based on the update and presented from a perspective of the device that is based on the location. The update may be received from a sensor associated with the object; [0009], A remainder of the 3D graphical model may represent parts of the object not shown in the image being positioned relative to the parts of the 3D graphical model overlaid on the parts of the object shown in the image; [0044], tablet computer 101 may be used to capture the image of loader 102 at a first time T1; the tablet computer 101 may be used to capture a different image of loader 102 at a second, different time, T2; it is noted T2 is after T1). 
Prideaux-Ghee and Kinnebrew are analogous since both of them are dealing with displaying image data in the augmented reality environment. Kinnebrew provided a way of creating image data in the augmented reality environment based on the position and orientation data according to per user bases. Prideaux-Ghee provided a way of using user-specific metadata to display user-specific AR data in different time with AR in which virtual augmentations are overlaid onto an image or video and generate the AR content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate time sequence in the AR environment taught by Prideaux-Ghee into modified invention of Kinnebrew such that during the composing information to see in the augmented reality environment, system will be able to compare data from different time sequences and generate the AR contents and based on comparison which enhance the functionality of the system at the same time increase the security of the system in AR environment. 

Regarding Claim 14. The combination of Kinnebrew, Huston and Prideaux-Ghee teaches the invention in Claim 13.
(Kinnebrew, Paragraph [0039], system including image data or data derived from image data, position data for the sending HMD, e.g. GPS or IR data giving a relative position, and orientation data <read on perspective information>),.
Regarding Claim 15. The combination of Kinnebrew, Huston and Prideaux-Ghee teaches the invention in Claim 14.
The combination further teaches wherein the perspective information associated with the image or video comprises location and orientation information (Kinnebrew, Paragraph [0039], system including image data or data derived from image data, position data for the sending HMD, e.g. GPS or IR data giving a relative position, and orientation data <read on perspective information>).
Regarding Claim 16. The combination of Kinnebrew, Huston and Prideaux-Ghee teaches the invention in Claim 13.
The combination further teaches wherein the user-specific metadata associated with the image or video differentiates between at least three user types (Kinnebrew, Paragraph [0016], a method for creating a configured environment”) including 
i) entities responsible for originally capturing the image or video (Kinnebrew, Paragraph [0033], HMD device including image data or data derived from image data, position data for the sending HMD), ii) entities responsible for creating virtual (Kinnebrew, Paragraph [0075], the user may be provided with a (real or virtual) controller interface 416 which allows the user to manipulate the virtual objects), and iii) entities intended to consume the user-specific AR content produced in the producing step (Kinnebrew, Paragraph [0048], [0082], the image generation unit 120 can display a virtual object to appear at a  designated depth location in a field of view to provide a realistic, in-focus three dimensional display of a virtual object which interacts with one or more real objects.The display field of view may be determined remotely or using a set of environment data 554 which is previously provided based on a previous mapping using the scene mapping engine 508).
 Regarding Claim 17. The combination of Kinnebrew, Huston and Prideaux-Ghee teaches the invention in Claim 13.
The combination further teaches wherein the producing step produces different AR content based on user-specific criteria including one or more [[ a classification, a type, ]] an age, an access level, [[ a demographic, a status, a customer status, and a profession ]] (Huston, Paragraph [0003], [0046], the images captured by the moving vehicle comprise photographs and video images that users can access from a mapping service (along with satellite images in many cases; The methods and system hereof relate to dynamic events of a member's actions shared within a social network about the members of the social network.  This information may be static, such as geographic location, employer, job type, age, music preferences, interests, and a variety of other attributes).


Regarding Claim 18. The combination of Kinnebrew, Huston and Prideaux-Ghee teaches the invention in Claim 13.
Kinnebrew teaches wherein the producing step comprises sourcing user-specific AR content from a virtual model that includes virtual representations of at least some of the real world content of the image or video (Kinnebrew, Paragraph [0041], [0067], The system described above can be used to add virtual images to a user's view such that the virtual images are mixed with real images that the user see; such information may be used for example, to update display positions of virtual objects, displaying location based information to a user)

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 13 but as a method and the combination of Kinnebrew, Huston and Prideaux-Ghee teaches all the limitations as of Claim 13. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 15 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 8, it recites limitations similar in scope to the limitations of Claim 20 and therefore is rejected under the same rationale.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew et al. (US 20130342564 A1, hereinafter Kinnebrew) in view of Huston et al. (US 20180108172 A1, hereinafter Huston), further in view of Mathey-Owens et al. (US 20180004283 A1, hereinafter Mathey-Owens) and Prideaux-Ghee et al. (US 2019/0122435 A1, hereinafter Prideaux-Ghee)
Regarding Claim 9,  Kinnebrew  teaches a method for augmented reality (AR), comprising (Kinnebrew, FIG. 6B illustrates a method for creating a configured environment.
collecting or receiving real world perspective information used or usable to define a viewing [[ frustum ]] for an image or video containing real world content (Kinnebrew, Paragraph [0035], [0070], “a perspective view of a user 402 sitting in an environment 450. Each object in the environment 450 constitutes a real world object”; “cameras, for recording digital image data such as still images, videos or both, and transmitting the visual recordings to the control circuitry”); 
applying the viewing [[ frustum ]] to a virtual model configured to model the real world (Kinnebrew, Paragraph [0041], [0067], The system described above can be used to add virtual images to a user's view such that the virtual images are mixed with real images that the user see; such information may be used for example, to update display positions of virtual objects, displaying location based information to a user); and [[ selecting augmentations to include in an AR output, the selection comprising ]] including for selection only augmentations corresponding with objects that are within a space within the virtual model defined by the applied viewing [[ frustum ]] (Kinnebrew, Paragraph [0041], [0067], The system described above can be used to add virtual images to a user's view such that the virtual images are mixed with real images that the user see; such information may be used for example, to update display positions of virtual objects, displaying location based information to a user), and 
(Huston, Paragraph [0003], [0046], the images captured by the moving vehicle comprise photographs and video images that users can access from a mapping service (along with satellite images in many cases; The methods and system hereof relate to dynamic events of a member's actions shared within a social network about the members of the social network.  This information may be static, such as geographic location, employer, job type, age, music preferences, interests, and a variety of other attributes).
wherein the AR output is the selected augmentations overlaid onto the image or video (Huston, Paragraph [0040], a user physically attending the event at the plaza can participate by accessing the experience platform 207 and identifying participants in the event using augmented reality and/or object related content).
Huston and Kinnebrew are analogous since both of them are dealing with displaying image data in the augmented reality environment. Kinnebrew provided a way of creating image data in the augmented reality environment based on the position and orientation data according to per user bases.Huston provided a way of using user-specific metadata to display AR data when multiple users share the same environment in the AR environment.Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user sharing taught by Huston into modified invention of Kinnebrew such that during the 
The combination does not explicitly disclose but Mathey-Owens teaches collecting or receiving real world perspective information used or usable to define a viewing frustum; applying the viewing frustum to a virtual model configured to model the real world (Mathey-Owens, Paragraph [0189], The wearable computing device, the operations further comprising: determining a distance from the user to the pyramid shape to create a near boundary by cutting the pyramid shape; creating a frustum of the pyramid shape by bounding the pyramid shape). selecting augmentations to include in an AR output (Mathey-Owens, Paragraph [0063], Individual sensor(s) can output sensor data to corresponding sensor data collection module (s) for suitable processing), virtual model defined by the applied viewing frustum (Mathey-Owens, Paragraph [0179], extending the vectors in a direction substantially parallel to a reference vector extending from a location at or near the eye of the user to a location at or near the shape to define a three-dimensional (3D) volume in the scene; identifying one or more objects in the scene included in or at least partially in the 3D volume, the one or more objects including at least one of a physical object in the real world environment or the at least one virtual object; and performing an operation on the one or more objects included in or at least partially in the 3D volume), selecting augmentations to apply in the producing step based on the virtual object candidates (Mathey-Owens, Paragraph [0001], Mixed reality, also known as augmented reality, is a hybrid reality experience, which merges real worlds and virtual worlds by presenting virtual objects in a physical environment to provide a mixed reality scene).
Mathey-Owens and Kinnebrew are analogous since both of them are dealing with displaying image data in the augmented reality environment. Kinnebrew provided a way of creating image data in the augmented reality environment based on the position and orientation data according to per user bases. Mathey-Owens provided a way of using user defined frustum to merging the information into augmented reality for user to see. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate frustum merging taught by Mathey-Owens into modified invention of Kinnebrew such that during the composing information to see in the augmented reality environment, system will be able to using frustum to define the portion of data and dynamically reconfigure the virtual objects in the augmented reality environment in order for user to see data in the augmented reality as real as possible. 
However, Prideaux-Ghee teaches for selection only augmentations meeting pre-determined user-specific criteria based on user-specific metadata that moves, copies, and transfers with the image or video (Prideaux-Ghee, Paragraph [0007], The location may include a position and an orientation of the device relative to the object for each of multiple frames of the video. The content may include the video augmented with at least some of the information and presented from a perspective of the device; Paragraph [0033], In the example AR system, the 3D graphical model is controlled to track relative movement of the image capture device and the object in stored images or video),
wherein the AR output is the selected augmentations overlaid onto the image or video (Prideaux-Ghee, Paragraph [0006], the content may include the image augmented based on the update and presented from a perspective of the device that is based on the location. The update may be received from a sensor associated with the object; [0009], A remainder of the 3D graphical model may represent parts of the object not shown in the image being positioned relative to the parts of the 3D graphical model overlaid on the parts of the object shown in the image). 
Prideaux-Ghee and Kinnebrew are analogous since both of them are dealing with displaying image data in the augmented reality environment. Kinnebrew provided a way of creating image data in the augmented reality environment based on the position and orientation data according to per user bases. Prideaux-Ghee provided a way of using user-specific metadata to display user-specific AR data in which virtual augmentations are overlaid onto an image or video and generate the AR content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate overlaying data in the AR environment taught by Prideaux-Ghee into modified invention of Kinnebrew such that during the composing information to see in the augmented reality environment, system will be able to compare data based on user specific information in order to 
Regarding Claim 10. The combination of Kinnebrew, Huston, Mathey-Owens and Prideaux-Ghee teaches the invention in Claim 9.
The combination further teaches a step of outputting the AR output to one or more users who correspond with the pre-determined user-specific criteria (Mathey-Owens, Paragraph [0048], In various examples, the user may use the arm that is not moving the input object to define the depth by moving their arm towards or away from their body, or the user may move their body forward or backwards to define the minimum and maximum distances from the user to create the finite 3D volume).
Regarding Claim 11. The combination of Kinnebrew, Huston, Mathey-Owens and Prideaux-Ghee teaches the invention in Claim 9.
The combination further teaches wherein the user-specific metadata associated with the image or video differentiates between at least three user types (Kinnebrew, Paragraph [0016], a method for creating a configured environment”) including  i) entities responsible for originally capturing the image or video (Kinnebrew, Paragraph [0033], HMD device including image data or data derived from image data, position data for the sending HMD), ii) entities responsible for creating virtual content included in the AR content of the producing step (Kinnebrew, Paragraph [0075], the user may be provided with a (real or virtual) controller interface 416 which allows the user to manipulate the virtual objects), and iii) entities intended to consume the user-specific AR content produced in the producing step (Kinnebrew, Paragraph [0048], [0082], the image generation unit 120 can display a virtual object to appear at a  designated depth location in a field of view to provide a realistic, in-focus three dimensional display of a virtual object which interacts with one or more real objects.The display field of view may be determined remotely or using a set of environment data 554 which is previously provided based on a previous mapping using the scene mapping engine 508).
Regarding Claim 12. The combination of Kinnebrew, Huston, Mathey-Owens and Prideaux-Ghee teaches the invention in Claim 9.
The combination further teaches wherein the producing step produces different AR content based on user-specific criteria including one or more [[ a classification, a type, ]] an age, an access level, [[ a demographic, a status, a customer status, and a profession ]] (Huston, Paragraph [0003], [0046], the images captured by the moving vehicle comprise photographs and video images that users can access from a mapping service (along with satellite images in many cases; The methods and system hereof relate to dynamic events of a member's actions shared within a social network about the members of the social network.  This information may be static, such as geographic location, employer, job type, age, music preferences, interests, and a variety of other attributes).
As explained in rejection of claim 9, the obviousness for combining of user specific image of Huston into Unger is Kinnebrew above.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew et al. (US 20130342564 A1, hereinafter Kinnebrew) in view of Huston et al. (US 20180108172 A1, hereinafter Huston), further in view of Prideaux-Ghee et al. (US 2019/0122435 A1, hereinafter Prideaux-Ghee) as applied to claim 18 above and Mathey-Owens et al. (US 20180004283 A1, hereinafter Mathey-Owens)

Regarding Claim 19. The combination of Kinnebrew, Huston and Prideaux-Ghee teaches the invention in Claim 13.
The combination does not explicitly disclose but Mathey-Owens teaches wherein the producing step comprises determining a real world frustum based on the perspective information, applying the real world frustum to a virtual world to identify virtual object candidates, the virtual world being modeled after the real world and including locations corresponding with at least one real world location that appears in the real world content of the image or video (Mathey-Owens, Paragraph [0179], extending the vectors in a direction substantially parallel to a reference vector extending from a location at or near the eye of the user to a location at or near the shape to define a three-dimensional (3D) volume in the scene; identifying one or more objects in the scene included in or at least partially in the 3D volume, the one or more objects including at least one of a physical object in the real world environment or the at least one virtual object; and performing an operation on the one or more objects included in or at least partially in the 3D volume), and selecting augmentations to apply in the producing step based on the virtual object (Mathey-Owens, Paragraph [0001], Mixed reality, also known as augmented reality, is a hybrid reality experience, which merges real worlds and virtual worlds by presenting virtual objects in a physical environment to provide a mixed reality scene).
Mathey-Owens and Kinnebrew are analogous since both of them are dealing with displaying image data in the augmented reality environment. Kinnebrew provided a way of creating image data in the augmented reality environment based on the position and orientation data according to per user bases. Mathey-Owens provided a way of using user defined frustum to merging the information into augmented reality for user to see. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate frustum merging taught by Mathey-Owens into modified invention of Kinnebrew such that during the composing information to see in the augmented reality environment, system will be able to using frustum to define the portion of data and dynamically reconfigure the virtual objects in the augmented reality environment in order for user to see data in the augmented reality as real as possible. 
Regarding Claim 20. The combination of Kinnebrew, Huston and Prideaux-Ghee and Mathey-Owens teaches the invention in Claim 19.
The combination further teaches wherein the virtual object candidates are those objects of the virtual world which are within a space the boundaries of which are defined by the applied frustum (Mathey-Owens, Paragraph [0047], the 3D selection space may be bound by cutting the 3D selection space with a plane perpendicular to the center gaze vector 211 at a maximum distance 228 (i.e., far boundary) and/or minimum distance 226 (i.e., near boundary) from the user 202 to create a finite 3D selection space 224 (e.g., cone, frustum, cylinder, etc.)).
As explained in rejection of claim 1, the obviousness for combining of frustum of Mathey-Owens into Kinnebrew is provided above.

Response to Arguments
Applicant’s arguments with respect to claim 1, 9, 13, filed on 12/11/2020, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.
In regard to Claims 2-8, 10-12, 14-20, they directly/indirectly depends on independent Claim 1, 9, 13 respectively. Applicant does not argue anything other than the independent claim 1, 9, 13. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20180276882-A1	Systems and methods for augmented reality art creation
US-20190122435-A1	Generating time-delayed augmented reality content
US-8963957-B2	Systems and methods for an augmented reality platform
US-10360729-B2	Methods and apparatus for augmented reality applications 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619